Citation Nr: 1128314	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  09-48 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to a 40 percent disability evaluation for right cervical radiculopathy earlier than January 14, 1992.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Esquire


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active military service from January 1969 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDINGS OF FACT

1.  In a rating action of July 23, 2008, the agency of original jurisdiction (AOJ) assigned a 20 percent disability rating for right cervical radiculopathy, effective October 27, 1983.  That same rating action assigned a 40 percent disability rating for right cervical radiculopathy, effective January 14, 1992.

2.  Following notification of the July 2008 decision, the appellant submitted a notice of disagreement asking that the 40 percent disability evaluation be assigned effective October 27, 1983.

3.  The available medical evidence of record along with the statements provided by the appellant show that the appellant's service-connected disability was producing symptoms and manifestations that more nearly approximate the criteria for a 40 percent disability rating, effective October 27, 1983.  


CONCLUSION OF LAW

The criteria for an effective date of October 27, 1983, for the award of a 40 percent disability rating for right cervical radiculopathy have been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.71a (1983).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come forward asking that an earlier effective date be assigned for the granting of a 40 percent disability rating for his service-connected right cervical radiculopathy.  While a 20 percent disability rating has been assigned for the period extending from October 27, 1983, to January 14, 1992, a 40 percent rating has been awarded for the period after January 13, 1992.  He has maintained that the symptoms and manifestations of his neck disability have remained constant and that he was suffering from the same symptoms prior to January 14, 1992.  

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant disagrees with the staged rating of 20 percent that is assigned from October 27, 1983, to January 13, 1992, following the awarding of an earlier effective date for the granting of service connection for right cervical radiculopathy.  Once service connection has been granted, the claim has been substantiated, and additional notice is not required because any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, the RO had no obligation to provide additional notice pursuant to 38 U.S.C.A. § 5107 once service connection had been granted.

The record shows that the RO granted service connection for right cervical radiculopathy via a rating action that was issued on September 5, 2001.  A 40 percent disability rating was awarded and the effective date of the claim was determined to be January 14, 1992.  The diagnostic criterion found at Diagnostic Code 5293, of 38 C.F.R. Part 4, was used for the assignment of the disability rating of this condition.  An explanation for the assignment of a 40 percent rating effective January 14, 1992, was not set forth.  

Following notification of this action, the appellant submitted a notice of disagreement as to the effective date assigned for the granting of service connection.  After further review of the claim, and after appealing to the Board for appellate review, it was determined that the effective date for the granting of service connection for right cervical radiculopathy should be October 27, 1983 - the date that the Board determined that the appellant had submitted a request to reopen his previously denied claim.  Once the Board made that determination, the claim was returned to the RO.  

The RO then reviewed the claims folder and concluded that the medical evidence supported a disability evaluation of 40 percent from January 14, 1992.  However, it also determined that the medical evidence only supported the assignment of a 20 percent disability rating for the period extending from October 27, 1983, to January 14, 1992.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2010) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2010) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.7 (2010) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  An evaluation of the level of disability present includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).

Since the veteran takes issue with the initial rating assigned once service connection was granted, the Board must evaluate the evidence of record and may assign separate ratings for separate periods of time based on facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As originally indicated, the appellant's right cervical radiculopathy has been rated pursuant to the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 5293.  Besides being able to rate the appellant's disability under this diagnostic code, it is also possible that his cervical spine disorder may be rated under any one of a number of diagnostic codes if the disability exhibits the appropriate manifestations and symptoms associated with that code.  These codes include 38 C.F.R. Part 4, Diagnostic Codes 5285, 5286, 5287, and 5290 (1983).

Diagnostic Code 5285 - Vertebra, fracture of, residuals:

With cord involvement, bedridden, or requiring long leg braces 						100 
Without cord involvement; abnormal mobility requiring neck brace (jury mast) 				60

In other cases rate in accordance with definite limited motion or muscle spasms, adding 10 percent for demonstrable deformity of vertebral body.

Diagnostic Code 5286 - Spine, complete bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity and involvement of major joints (Marie- Strumpell type) or without other joint involvement (Bechterew type) 
							100 
Favorable angle					60

Diagnostic Code 5287 - Spine, ankylosis of, cervical:

Unfavorable 						40 
Favorable					 	30

Diagnostic Code 5290 - Spine, limitation of motion, cervical:

Severe							30
Moderate						20
Slight 							10

Diagnostic Code 5293 - Intervertebral disc syndrome

Pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief			60
Severe; recurring attacks, with intermittent relief 
							40 
Moderate; recurring attacks 			20 
Mild							10 
Postoperative, cured					0

The application of the words "slight," "mild," "moderate," "severe" and "pronounced" have not been defined in the Rating Schedule.  Rather than applying a mechanical formula, the VA must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  In evaluating the appellant's musculoskeletal impairments, the Board is cognizant of its responsibilities under the Rating Schedule.  38 C.F.R. § 4.71 et seq. (2010).  In a precedent opinion, the VA General Counsel has held that disabilities rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293, involved limitation of motion, which warranted consideration based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 36-97.

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).

In evaluating increased rating claims, consideration must also be given to the provisions of 38 C.F.R. §§ 4.40, 4.45 (2010).  Under 38 C.F.R. § 4.40 (2010), functional loss or weakness due to pain supported by adequate pathology and evidenced by the visible behavior of the appellant is deemed a serious disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court expounded on the necessary evidence required for a full evaluation of orthopedic disabilities.  The Court held that ratings based on limitation of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that the provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2010), should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, residuals of a vertebral fracture and ankylosis are not shown by the evidence, therefore, Diagnostic Codes 5285, 5286 and 5290 are not for application.  

In 1978, the appellant sent a letter to the VA describing several incidents that had occurred while he was on active duty.  He further stated that he had been told that he had a "pinched nerve".  Unfortunately, in the letter, the appellant was not specific as to where the pinched nerve was located.  

Shortly after submitting that letter, the appellant submitted private medical evidence to support his claim.  More specifically, he proffered a Report of Electrodiagnostic Study.  A review of that study reveals the following information:

	. . . This 32 year old gentleman was seen for an EMG because of shoulder pain on the right side radiating down the middle aspect of the right arm from time to time . . . 

On examination there is a decreased right triceptor, no sensory loss.

....

CONCLUSIONS.  This EMG is indicative of right sided C7 radiculopathy, with perhaps a bit of C6 as well but this is a minor contribution.  There is no evidence of neuropathy or entrapment.  

Many years later, in conjunction with another claim, the appellant submitted copies of private medical treatment records stemming from 1976 to 1978.  In the notes of treatment, it was reported that the appellant complained of pain and weakness in the right forearm.  It was also noted that the appellant complained of pain in the right shoulder.  The records indicated that the appellant had been diagnosed as having right cervical radiculopathy.  

The next records contained in the claims folder are from the VA.  An EMG of February 1995 confirmed the previous diagnosis of right cervical radiculopathy.  A Peripheral Nerves Exam was accomplished also in February 1995.  In the history portion of the examination, it was noted that the appellant complained of consistent and chronic pain extending from his right shoulder extending into the right arm.  Mildly diminished pinprick in the right upper extremity was noted, but motor strength was 5/5.  The examiner indicated that the appellant had "right side pain" but did not provide a specific diagnosis.  It was suggested that further testing be accomplished.  

It was not until May 1996 that additional medical testing was performed on the appellant.  At that time, the appellant indicated that the symptoms and manifestations of the right cervical radiculopathy had remained constant for more than twenty years.  A diagnosis of radicular pain to the right arm was given.  

Two years later, in October 1998, a more comprehensive VA Neurological Examination was performed.  Neck and arm pain were complained thereof, and the appellant also stated that he had occasional problems with the grip of his right hand.  Cervical radiculopathy, the same diagnosis that was provided by a private examiner in 1978, was given.  A Muscle Examination was also performed which resulted in a diagnosis of muscular dysfunction of the muscles of the right upper extremity of undetermined etiology.  

One more examination of note is that of February 2000.  It is a VA Neurological Examination.  In the history portion of the exam, the examiner wrote that the appellant had "experienced" pain radiating from the right side of the shoulder extending into the arm, and that this pain and radiation had occurred for many years.  Upon completion of the examination, the medical examiner diagnosed the appellant with right cervical radiculopathy.  The examiner stated that the appellant was showing symptoms of dysesthesias and pain originating in the spinal region.  It was further reported that there was mild weakness as well as diminished reflexes on the right side.  The medical examiner further wrote:

	. . . It is my feeling that the primary complaints of right arm and leg dysesthesias, pain, and mild weakness are the result of his radiculopathy.  It would appear that he initially began to complain of these symptoms following the injury which occurred in 1969.

A longitudinal review of the medical evidence 1983 shows that the symptoms produced by the disability in 1995 were not much different from the symptoms and manifestations experienced by the appellant in 1983.  In other words, there has not been a significant change in the symptoms produced by the condition that would support the assignment of staged ratings.  In the late 1970s, weakness was shown while in 1995 it was sensory loss that was shown.  The appellant has long asserted that he has had pain in the right arm along with weakness and objective testing confirmed the presence of radiculopathy with decreased right triceptor strength in the late 1970s.  The Board further recognizes that the appellant is competent to report symptoms produced by the cervical spine disability, including pain, weakness and numbness.  The Veteran has consistently reported in written statements and during the various examinations that he has had long-standing symptoms, particularly pain, produced by his right cervical radiculopathy.  The February 2000 examiner specifically noted that he began to complain of the symptoms following the injury in 1969.  The Board finds that the appellant's written and evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155- 156 (1996); also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Therefore, the Board finds that it is not factually ascertainable that the appellant's right cervical radiculopathy was suddenly more disabling such that a 40 percent disability rating should have been assigned effective January 14, 1992.  Instead, the Board finds that the severity of the symptoms manifested by the disability have remained essentially constant such that a 40 percent evaluation is warranted effective October 27, 1983.  The Board notes that while it is possible to assign a separate rating for a neurological abnormality, in this case, the assignment of a 40 percent evaluation for the cervical spine radiculopathy is premised on the neurological symptoms.  Without these symptoms, a 40 percent evaluation for severe disability would not be warranted.   Based on a review of the entire record, it is the conclusion of the Board that it was factually ascertainable that a disability rating of 40 percent for right cervical radiculopathy should have been assigned from October 27, 1983, to January 14, 1992.  Hence, the appellant's claim is granted.


ORDER

An effective date of October 27, 1983, for the awarding of a 40 percent disability rating for right cervical radiculopathy is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


